EX 99.28(d)(233) Amendment to Investment Sub-Advisory Agreement Between Jackson National Asset Management, LLC and Eagle Asset Management, Inc. This Amendmentis made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), andEagle Asset Management, Inc., a Florida corporation and registered investment adviser ("Sub-Adviser"). Whereas, the Adviser and the Sub-Adviser entered into an Investment Sub-Advisory Agreement dated as of January 31, 2001 (“Agreement”), whereby Adviser appointed Sub-Adviser to provide certain sub-investment advisory services to a investment portfolio of the JNL Series Trust; and Whereas, the Adviser has replaced Eagle Asset Management, Inc. as Sub-Adviser to the JNL/Eagle Core Equity Fund (“Fund”); and Whereas, in order to reflect the above-referenced replacement, Schedule A and Schedule B must be amended to remove the Fund from the Agreement. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated April 30, 2012, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated April 30, 2012, attached hereto. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of November 23, 2011, effective as of April 30, 2012. Jackson National Asset Management, LLC Eagle Asset Management, Inc. By: /s/ Mark D. Nerud By: /s/ Richard J. Rossi Name:Mark D. Nerud Name: Richard J. Rossi Title: President and CEO Title: President Schedule A Dated April 30, 2012 (Funds) JNL/Eagle SmallCap Equity Fund A-1 Schedule B Dated April 30, 2012 (Compensation) JNL/Eagle SmallCap Equity Fund Average Daily Net Assets Annual Rate $0 to $100 Million .45% Amounts over $100 Million .40% B-1
